UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
SFMB MANAGEMENT, LLC
                                                                             Civil Action No. 1:21-cv-05041
                                       Plaintiff,

         vs.                                                                 Rule 7.1 Statement

STARR SURPLUS LINES INSURANCE
COMPANY

                                         Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

         Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local General Rule 1.9] and to

enable District Judges and Magistrate Judges of the Court to evaluate possible disqualification or

recusal, the undersigned counsel for Starr Surplus Lines Insurance Company certifies that the

following are corporate parents, affiliates and/or subsidiaries of said party, which are publicly

held.

         Starr Indemnity & Liability Company owns 100% of Starr Surplus Lines Insurance

Company. Starr Global Financial, Inc. owns 100% of Starr Indemnity & Liability Company.

100% of the common shares of Starr Global Financial, Inc. are owned by Starr Insurance

Holdings, Inc., which is 100% owned by Starr Global Holdings AG. Starr Global Holdings AG

is 100% owned by Starr International Company, Inc. There is not a publicly traded company that

owns 10% or more of the Defendant's stock.

Dated: New York, New York
       June 8, 2021
                                                                  By:  /s/ Jeffrey S. Weinstein
                                                                       Jeffrey S Weinstein
                                                                       Craig R Rygiel
                                                                       Samuel B Weiss
                                                                   Mound Cotton Wollan & Greengrass LLP
                                                                   One New York Plaza, 44th Fl.
      New York, New York 10004
      Tel: (212) 804-4200
      jweinstein@moundcotton.com
      crygiel@moundcotton.com
      sweiss@moundcotton.com

      Attorneys for Starr Surplus Lines Insurance
      Company




-2-
